Title: From George Washington to Brigadier General Enoch Poor, 5 November 1779
From: Washington, George
To: Poor, Enoch


        
          Dr sir
          West point Nov. 5–1779
        
        I received your Favor of the 3d Instant this morning—and, agreable to your recommendation, I have appointed Major Scott in this days Orders—Brigade Major & Inspector to your Brigade. As to your request with respect to Captain Fogg—I have to inform you, that no Resolution of Congress that has come to my knowledge, authorises me to make such appointment of him as you wish—and of consequence I have no power to approve it. I think however, that such appointments are necessary, but Congress, tho the matter has been in contemplation a long time—have never decided upon it, or at least that I know of. I will take occasion to mention it to them, the first time I write.
        I shall be happy to accomodate the Brigade when ever in my power in every instance—At present however it is necessary that it should remain where it is.
      